EX-10 6 exh1004a.htm ASSIGNMENT - COMANCHE RANCH
Exhibit 10.4
EXHIBIT “K”
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
ASSIGNMENT
     THIS ASSIGNMENT (this “Assignment”) is executed and delivered by THE
EXPLORATION COMPANY OF DELAWARE, INC., a Delaware corporation (“TXCO”), to CMR
ENERGY, L.P., a Texas limited partnership (“CMR”).
     WHEREAS, this Assignment is made and delivered pursuant to (i) that certain
Purchase and Sale Agreement dated September 26, 2005 (the “Agreement”), by and
between TXCO, as “Seller,” and ENCANA OIL & GAS (USA) INC., a Delaware
corporation (“EnCana”), as “Buyer,” and (ii) that certain Purchase and Sale
Agreement dated September 26, 2005, by and between CMR and Arrow River Energy,
L.P., collectively as “Seller,” and EnCana, as “Buyer”; and
     NOW THEREFORE, subject to the terms and conditions of this Assignment,
TXCO, for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, does by these presents ASSIGN, TRANSFER, SELL, CONVEY, SET
OVER and DELIVER unto CMR, the following (collectively, the “Assets”):

  1.   All of TXCO’s rights, titles and interests in and to the existing well
bores of the oil, condensate or natural gas wells which are listed and described
on Exhibit “A” attached hereto and made a part hereof for all purposes
(collectively, the “Well Bores”), together with all tangible personal property,
tools, machinery, materials, equipment, fixtures and improvements which are
located in or on and used in the operations of the Well Bores and all rights,
estates, powers and privileges appurtenant thereto;     2.   All of TXCO’s
rights, titles and interests in and to the oil and gas wells which are listed
and described on Exhibit “B” attached hereto and made a part hereof for all
purposes (collectively, the “Producing Wells”), together with all tangible
personal property, tools, machinery, materials, equipment, fixtures and
improvements which are located in or on and used in the operations of the
Producing Wells and all rights, estates, powers and privileges appurtenant
thereto, which rights, titles and interests are (i) not greater than the working
interest for each such Producing Well set forth on Exhibit “B” attached hereto
and made a part hereof for all purposes and (ii) not less than the net revenue
interest for each such producing Well set forth on Exhibit “B”;

1

  3.   All of TXCO’s rights, titles and interests in and to the oil and gas
leases described in Exhibit “C” attached hereto and made a part hereof for all
purposes, insofar, and only insofar, as such oil and gas leases cover lands
included within the units for the Producing Wells described in Exhibit “G”
attached hereto and made a part hereof for all purposes, which rights, titles
and interests are (i) not greater than the working interest for each such
Producing Well set forth on Exhibit “B” and (ii) not less than the net revenue
interest for each such producing Well set forth on Exhibit “B,” SAVE AND EXCEPT,
HOWEVER, TXCO’s rights, titles and interests in and to the Glen Rose Formation
(collectively, subject to the exception above, the “Leasehold Interests”). For
purposes hereof, the “Glen Rose Formation” shall mean the stratigraphic
equivalent of that certain interval located between 6130' and 8171' as shown on
the electric log of the Union Producing Company - E. Halsell #1 (API 42 323
01126) located in Maverick County, Texas;     4.   All of TXCO’s rights, title
and interests in and to all crude oil, natural gas, casinghead gas, coalbed
methane, condensate, helium, tar sands, uranium, sulphur, SO2, CO2, natural gas
liquids, and other gaseous and liquid hydrocarbons or any combination thereof,
attributable to the Producing Wells and/or the Leasehold Interests produced
after the Effective Time; and     5.   All of TXCO’s rights, title and interests
in and to all existing pooling and unitization agreements, declarations and
orders applicable to the Producing Wells.

     TO HAVE AND TO HOLD all and singular the Assets, together with all rights,
titles, interests, estates, remedies, powers and privileges thereunto
appertaining unto CMR and its successors and assigns forever, subject to the
terms and conditions set forth herein. TXCO hereby binds itself and its
successors to warrant and forever defend, subject to the terms and conditions
set forth herein, the Assets unto CMR, its successors and assigns, against every
person whomsoever lawfully claiming or to claim the same or any part thereof,
by, through or under TXCO, but not otherwise.
     Permitted Encumbrances. This Assignment is subject to all covenants,
agreements, easements, rights-of-way, servitudes, encumbrances and other matters
of record in the real property records of the counties in which the Assets are
located, to the extent the same are valid and subsisting and affect all or any
part of the Assets.
     Further Assurances. CMR and TXCO will execute and deliver to each other all
other additional instruments, notices, assumptions, and other documents, and
will do and take all such other acts and things, as CMR reasonably may deem
necessary, appropriate, or desirable (i) to more fully protect the rights of CMR
and its successors and assigns under this Assignment, (ii) to more fully
transfer, assign, and deliver to CMR and its successors and assigns the Assets
or (iii) for the purpose of giving effect to, evidencing or giving notice of the
transactions evidenced by this Assignment.

2

     Savings Clause. If there are prohibitions against or conditions to the
conveyance of one or more portions of the Assets without the prior written
consent of third parties that, if not satisfied, would result in a breach
thereof by TXCO or would give an outside party the right to terminate CMR’s or
TXCO’s rights with respect to such Assets (any such prohibition or condition
being herein called a “Restriction”), then notwithstanding anything herein to
the contrary, the transfer of title to, or interest in, such portion of the
Assets through this Assignment shall not become effective unless and until such
Restrictions are satisfied or waived by the parties hereto, or becomes otherwise
inoperable or unenforceable. To the extent complete legal and equitable title to
such Assets is prohibited from being conveyed from TXCO to CMR until such
Restrictions are obtained, TXCO shall continue to hold bare legal title to such
Assets as nominee for CMR. As nominee, TXCO shall not be authorized to take and
shall not take any action with respect to such Assets except to the extent
expressly authorized and directed in writing by CMR. Further, TXCO shall
exercise all voting rights with respect to such Assets as directed by CMR in
writing. For purposes hereof, CMR and TXCO shall treat and deal with such Assets
as if full legal and equitable title to such Assets had passed from TXCO to CMR
at the Effective Time. When and if such Restriction is so satisfied, waived or
removed, the assignment of such portion of the Assets as may be subject thereto
shall become effective automatically as of the date of this Assignment, without
further action on the part of CMR or TXCO, respectively. Notwithstanding the
foregoing, in the event any restrictions on the transfer of any of the Assets
which are not waived, released, satisfied or expired as of the date hereof are
waived, released, satisfied or expired after the date hereof, TXCO covenants to
promptly execute and deliver an assignment of such Assets in form and substance
substantially similar to this Assignment as reasonably requested by CMR.
     Assumption of Plugging and Abandonment Obligations. By acceptance of this
Assignment, CMR does hereby assume and agree to perform all obligations with
respect to the Well Bores, including without limitation, any and all obligations
under law or contract to plug any of the Well Bores and otherwise comply with
applicable regulations of the Texas Railroad Commission (the “TRRC”), and CMR
does hereby agree to execute all Form P-4’s and such other and additional
documents as may be reasonably necessary to notify the TRRC and other
governmental authorities of such assumption of obligations by CMR.
     Disclaimer of Warranties. THIS ASSIGNMENT IS BEING MADE ON AN “AS IS, WHERE
IS AND WITH ALL FAULTS” BASIS, AND CMR ACKNOWLEDGES THAT TXCO HAS NOT MADE, AND,
EXCEPT FOR THE TITLE WARRANTIES CONTAINED HEREIN, IS NOT MAKING, ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND, NATURE OR DESCRIPTION, EXPRESSED OR
IMPLIED, WITH RESPECT TO THE ASSETS, INCLUDING, WITHOUT LIMITATION, THE
CONDITION OR WORKMANSHIP OF THE ASSETS OR THEIR MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE, AND TXCO EXPRESSLY DISCLAIMS AND ASSIGNEE EXPRESSLY
WAIVES ANY AND ALL SUCH WARRANTIES. CMR

3

ACKNOWLEDGES THAT IT HAS PERFORMED ITS OWN INSPECTIONS OF THE ASSETS AND IT IS
RELYING ON SUCH INSPECTIONS AND NOT RELYING UPON ANY ORAL REPRESENTATIONS,
WARRANTIES, PROMISES OR AGREEMENTS BY TXCO OR ANY OFFICER, MANAGER,
REPRESENTATIVE, ATTORNEY, OR AGENT OF TXCO. TXCO AND CMR EACH HAVE BEEN
REPRESENTED BY ITS OWN RESPECTIVE LEGAL COUNSEL IN THE PREPARATION OF THIS
ASSIGNMENT AND THE NEGOTIATION OF ITS TERMS.
     Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the respective successors and permitted assigns of each of CMR
and TXCO.
     Substitution and Subrogation. This Assignment is made with full
substitution and subrogation of CMR in and to all covenants and warranties by
others not affiliated with TXCO heretofore given or made in respect of the
Assets or any part thereof to or for the benefit of TXCO.
     Counterparts. This Assignment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same Assignment.
     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
duly executed effective, for all purposes, at 7:00 a.m. (in the locale where the
Assets are located) on September 1, 2005 (the “Effective Time”).

            TXCO:

THE EXPLORATION COMPANY OF DELAWARE, INC.
      By:   /s/ JAMES E SIGMON       James E. Sigmon, President
        Address for TXCO:
500 N. Loop 1604, Suite 250
San Antonio, Texas 78232        CMR:

CMR ENERGY, L.P.
      By:   /s/ R. CARTER OVERTON III       R. Carter Overton III, President   
   
Address for CMR:
4265 San Felipe, Suite 1040
Houston, Texas 77027   

4

     
     STATE OF TEXAS
  §
 
  §
     COUNTY OF BEXAR
  §

     This instrument was acknowledged before me on September 30, 2005, by James
E. Sigmon, President of The Exploration Company of Delaware, Inc., a Delaware
corporation, on behalf of said corporation.

      (RACHEL B. KELLER NOTARY PUBLIC STAMP) [i3601.gif]   /s/ RACHEL B. KELLER
 
 
Notary Public in and for   the State of Texas   My Commission
Expires:     11-8-2008                              

     
     STATE OF TEXAS
  §
 
  §
     COUNTY OF BEXAR
  §

     This instrument was acknowledged before me on September 30, 2005, by R.
Carter Overton III, President of CMR Energy, L.P., a Texas limited partnership,
on behalf of said limited partnership.

      (MARSHALL E. LOCHAUSEN NOTARY PUBLIC STAMP) [i3602.gif]   /s/ MARSHALL E.
LOCHAUSEN  
 
Notary Public in and for   the State of Texas   My Commission
Expires:     3-23-2008                              

6

EXHIBIT A
Well Bores

                  WELL NAME   OPERATOR   COUNTY   API NO.   RESERVOIR
Comanche 10-91
  CMR Energy   Maverick   42-32332638   CBM Olmos
Comanche 1-102H
  CMR Energy   Maverick   42-32332726   Austin Chalk
Comanche 1-105
  CMR Energy   Maverick   42-32332756   San Miguel 5th
Comanche 1-106H
  CMR Energy   Maverick   42-32332733   Georgetown
Comanche 1-117
  CMR Energy   Maverick   42-32332585   CBM Olmos
Comanche 1-12H
  CMR Energy   Maverick   42-32332721   Georgetown
Comanche 1-15H
  CMR Energy   Maverick   42-32332748   Georgetown
Comanche 1-19
  CMR Energy   Dimmit   42-12732170   Escondido
Comanche 11-91
  CMR Energy   Maverick   42-32332641   CBM Olmos
Comanche 1-24
  CMR Energy   Dimmit   42-12732169   Escondido
Comanche 12-91
  CMR Energy   Maverick   42-32332640   CBM Olmos
Comanche 1-34
  CMR Energy   Maverick   42-32332574   CBM Olmos
Comanche 1-34
  CMR Energy   Maverick   42-32332696   Georgetown
Comanche 1-34D
  CMR Energy   Dimmit   42-12733219   Escondido
Comanche 13-91
  CMR Energy   Maverick   42-32332639   CBM Olmos
Comanche 1-604H
  CMR Energy   Dimmit, TX   42-12733234   Georgetown
Comanche 1-613
  CMR Energy   Maverick   42-32332582   CBM Olmos
Comanche 1-613H
  CMR Energy   Maverick   42-32332724   Georgetown
Comanche 1-659
  CMR Energy   Dimmit, TX   42-12733200    
Comanche 1-666.5H
  CMR Energy   Dimmit   42-12733267   Georgetown
Comanche 1-91H
  CMR Energy   Maverick   42-32332720   Georgetown
Comanche 2-102
  CMR Energy   Maverick   42-32332763   San Miguel 5th
Comanche 2-106
  CMR Energy   Maverick   42-32332752   San Miguel 1st
Comanche 2-12
  CMR Energy   Maverick   42-32332767   San Miguel 5th
Comanche 2-19
  CMR Energy   Dimmit   42-12733220   Escondido
Comanche 2-663
  CMR Energy   Dimmit   42-12733223   Escondido
Comanche 2-8H
  CMR Energy   Maverick   42-32332715   Georgetown
Comanche 3-116
  CMR Energy   Maverick   42-32332697   Olmos Sand
Comanche 3-46
  CMR Energy   Dimmit   42-12733222   Escondido
Comanche 7-110
  CMR Energy   Maverick   42-32332573   Olmos Sand
Comanche 9-91
  CMR Energy   Maverick   42-32332637   CBM Olmos
Comanche W 1-2H
  CMR Energy   Maverick   42-32332747   Georgetown
Farias 29-40
  CMR Energy   Maverick   42-32332555   San Miguel 1st
Farias 1-108
  CMR Energy   Maverick   42-32332557   San Miguel 1st
Farias 1-110
  CMR Energy   Maverick   42-32332545   CBM Olmos
Farias 2-110
  CMR Energy   Maverick   42-32332549   CBM Olmos
Farias 4-110
  CMR Energy   Maverick   42-32332547   CBM Olmos
Farias 5-110
  CMR Energy   Maverick   42-32332552   CBM Olmos
Farias 6-110
  CMR Energy   Maverick   42-32332551   CBM Olmos
Halsell 91-2
  CMR Energy   Maverick   42-32332493   San Miguel 1st
Halsell 91-3
  CMR Energy   Maverick   42-32332491   San Miguel 1st
Halsell 91-4
  CMR Energy   Maverick   42-32332489   San Miguel 1st
Halsell 91-5
  CMR Energy   Maverick   42-32332490   San Miguel 1st
Halsell 91-6H
  CMR Energy   Maverick   42-32332492   San Miguel 1st
Halsell 92-01
  CMR Energy   Maverick   42-32331597   CBM Olmos

7

                  WELL NAME   OPERATOR   COUNTY   API NO.   RESERVOIR
Halsell 92-02
  CMR Energy   Maverick   42-32331598   CBM Olmos
Halsell 92-03
  CMR Energy   Maverick   42-32331599   CBM Olmos
Halsell 92-04
  CMR Energy   Maverick   42-32331889   CBM Olmos
Halsell 92-05
  CMR Energy   Maverick   42-32331886   CBM Olmos
Halsell 92-06
  CMR Energy   Maverick   42-32331884   CBM Olmos
Halsell 92-07
  CMR Energy   Maverick   42-32331888   CBM Olmos
Halsell 92-08
  CMR Energy   Maverick   42-32331885   CBM Olmos
Halsell 92-09
  CMR Energy   Maverick   42-32331887   CBM Olmos
Halsell 99-02
  CMR Energy   Maverick   42-32331690   San Miguel 1st
Halsell 99-06
  CMR Energy   Maverick   42-32331692   San Miguel 1st
Halsell 99-08
  CMR Energy   Maverick   42-32331693   San Miguel 1st
Halsell 99-8H
  CMR Energy   Maverick   42-32332494   San Miguel 1st
Halsell 99-10
  CMR Energy   Maverick   42-32331694   San Miguel 1st
Halsell 110-1
  CMR Energy   Maverick   42-32331714   CBM Olmos
Halsell 110-2
  CMR Energy   Maverick   42-32331716   CBM Olmos
Halsell B2
  CMR Energy   Maverick   42-32331635   CBM Olmos
Halsell B4
  CMR Energy   Maverick   42-32331625   CBM Olmos
Halsell B6
  CMR Energy   Maverick   42-32331638   CBM Olmos
Halsell B8
  CMR Energy   Maverick   42-32331637   CBM Olmos
Halsell B10
  CMR Energy   Maverick   42-32331623   CBM Olmos
Halsell B11
  CMR Energy   Maverick   42-32331622   San Miguel 1st (CBM)
Halsell B13
  CMR Energy   Maverick   42-32331636   CBM Olmos
Halsell B15
  CMR Energy   Maverick   42-32331624   CBM Olmos
Halsell (20) 120
  CMR Energy   Maverick   42-32331653   San Miguel 1st
Halsell (20) 220
  CMR Energy   Maverick   42-32331677   San Miguel 1st
Halsell (40) 140
  CMR Energy   Maverick   42-32331651   San Miguel 1st
Halsell (40) 240
  CMR Energy   Maverick   42-32331652   San Miguel 1st
Halsell (40) 340
  CMR Energy   Maverick   42-32331674   San Miguel 1st
Halsell (40) 440
  CMR Energy   Maverick   42-32331675   San Miguel 1st
Halsell (40) 540
  CMR Energy   Maverick   42-32331740   San Miguel 1st
Halsell (40) 740
  CMR Energy   Maverick   42-32331737   San Miguel 1st
Halsell Ewing 2-23
  CMR Energy   Dimmit   42-12731605   Escondido
Halsell Ewing 1-602
  CMR Energy   Dimmit   42-12700008   Escondido
Halsell Ewing 1-603
  CMR Energy   Dimmit   42-12733114   Escondido
Halsell Ewing 2-603
  CMR Energy   Dimmit   42-12733113   Escondido
Halsell Ewing 1-605
  CMR Energy   Dimmit   42-12733115   Escondido
Halsell Ewing 1-606
  CMR Energy   Dimmit   42-12733104   Escondido
Halsell Ewing 1-662
  CMR Energy   Dimmit   42-12700003   Escondido
Halsell Ewing 3-662
  CMR Energy   Dimmit   42-12700005   Escondido
Halsell Ewing 6-662
  CMR Energy   Dimmit   42-12731222   Escondido
Halsell Ewing 1-663
  CMR Energy   Dimmit   42-12700021   Escondido
Halsell Ewing 1-666
  CMR Energy   Dimmit   42-12700010   Escondido
Halsell Ewing 2-666 1/2
  CMR Energy   Dimmit   42-12733102   Escondido
Halsell, Ewing 1
  CMR Energy   Maverick   42-32301490   San Miguel 1st
Halsell, Ewing 1M
  CMR Energy   Maverick   42-32331428   San Miguel 1st
Halsell, Ewing 2
  CMR Energy   Maverick   42-32301488   San Miguel 1st
Halsell, Ewing 2A
  CMR Energy   Maverick   42-32331536   San Miguel 1st
Halsell, Ewing 2M
  CMR Energy   Maverick   42-32331427   San Miguel 1st
Halsell, Ewing 3M
  CMR Energy   Maverick   42-32331429   San Miguel 1st

8

                  WELL NAME   OPERATOR   COUNTY   API NO.   RESERVOIR
Halsell, Ewing 4M
  CMR Energy   Maverick   42-32331430   San Miguel 1st
Halsell, Ewing 5
  CMR Energy   Maverick   42-32301485   San Miguel 1st
Halsell, Ewing 5M
  CMR Energy   Maverick   42-32331431   San Miguel 1st
Halsell, Ewing 6A
  CMR Energy   Maverick   42-32331533   San Miguel 1st
Halsell, Ewing 7A
  CMR Energy   Maverick   42-32331806   San Miguel 1st
Halsell, Ewing 7M
  CMR Energy   Maverick   42-32331426   San Miguel 1st
Halsell, Ewing 8A
  CMR Energy   Maverick   42-32331497   San Miguel 1st
Halsell, Ewing 8M
  CMR Energy   Maverick   42-32331424   San Miguel 1st
Halsell, Ewing 9M
  CMR Energy   Maverick   42-32331435   San Miguel 1st
Halsell, Ewing 10A
  CMR Energy   Maverick   42-32331514   San Miguel 1st
Halsell, Ewing 10M
  CMR Energy   Maverick   42-32331436   San Miguel 1st
Halsell, Ewing 11A
  CMR Energy   Maverick   42-32331534   San Miguel 1st
Halsell, Ewing 11M
  CMR Energy   Maverick   42-32331437   San Miguel 1st
Halsell, Ewing 12A
  CMR Energy   Maverick   42-32331518   San Miguel 1st
Halsell, Ewing 12M
  CMR Energy   Maverick   42-32331443   San Miguel 1st
Halsell, Ewing 13A
  CMR Energy   Maverick   42-32331535   San Miguel 1st
Halsell, Ewing 13M
  CMR Energy   Maverick   42-32331442   San Miguel 1st
Halsell, Ewing 14M
  CMR Energy   Maverick   42-32332003   San Miguel 1st
Halsell, Ewing 15M
  CMR Energy   Maverick   42-32332002   San Miguel 1st
Halsell Liberty 1
  CMR Energy   Maverick   42-32331708   San Miguel 1st
Halsell Liberty 2
  CMR Energy   Maverick   42-32331707   San Miguel 1st
Halsell Liberty 3
  CMR Energy   Maverick   42-32331704   San Miguel 1st
Halsell Liberty 4
  CMR Energy   Maverick   42-32331706   San Miguel 1st
Halsell Liberty 5
  CMR Energy   Maverick   42-32331705   San Miguel 1st
Halsell Liberty 6
  CMR Energy   Maverick   42-32331709   San Miguel 1st
Halsell Liberty 7
  CMR Energy   Maverick   42-32331710   San Miguel 1st
Halsell Liberty 8
  CMR Energy   Maverick   42-32331711   San Miguel 1st
Halsell Liberty 9A
  CMR Energy   Maverick   42-32331728   San Miguel 1st
Halsell Liberty 10A
  CMR Energy   Maverick   42-32331727   San Miguel 1st
Halsell Major 1B
  CMR Energy   Maverick   42-32301506   San Miguel 1st
Halsell Major 2B
  CMR Energy   Maverick   42-32301504   San Miguel 1st
Halsell Major 4A
  CMR Energy   Maverick   42-32301496   San Miguel 1st
Halsell Major 6A
  CMR Energy   Maverick   42-32301503   San Miguel 1st
Halsell Ranch 1-1
  CMR Energy   Maverick   42-32330753   Escondido
Halsell Ranch 5-1
  CMR Energy   Maverick   42-32330698   Escondido
Halsell Ranch 3-2
  CMR Energy   Maverick   42-32330713   Escondido
Halsell Ranch 16-3
  CMR Energy   Maverick   42-32330714   Olmos Sand
Halsell Ranch 9-2
  CMR Energy   Maverick   42-32330704   Olmos Sand
Halsell Ranch 13-1
  CMR Energy   Maverick   42-32330744   Escondido
Halsell Ranch 28-1
  CMR Energy   Maverick   42-32330768   Olmos Sand
Halsell Ranch 29-1
  CMR Energy   Maverick   42-32330788   Austin Chalk
Halsell Ranch 29-1H
  CMR Energy   Maverick   42-32332393   Austin Chalk
Halsell Ranch 37-1
  CMR Energy   Maverick   42-32331743   San Miguel 1st
Halsell Ranch 3A
  CMR Energy   Maverick   42-32301498   CBM Olmos
Halsell Ranch 5A
  CMR Energy   Maverick   42-32301497   CBM Olmos
Halsell Ranch 5-2
  CMR Energy   Maverick   42-32330261   CBM Olmos
Halsell Ranch 5-3
  CMR Energy   Maverick   42-32330262   CBM Olmos
Halsell Ranch 5-4
  CMR Energy   Maverick   42-32330263   CBM Olmos
Halsell Ranch 5-5
  CMR Energy   Maverick   42-32330264   CBM Olmos

9

                  WELL NAME   OPERATOR   COUNTY   API NO.   RESERVOIR
Halsell Ranch 5-6
  CMR Energy   Maverick   42-32330265   CBM Olmos
Halsell Ranch 6-2
  CMR Energy   Maverick   42-32330271   CBM Olmos
Halsell Ranch 6-3
  CMR Energy   Maverick   42-32330270   CBM Olmos
Halsell Ranch 6-5
  CMR Energy   Maverick   42-32330268   CBM Olmos
Halsell Ranch 6-6
  CMR Energy   Maverick   42-32330267   CBM Olmos
Halsell Ranch 91-1
  CMR Energy   Maverick   42-32330272   CBM Olmos
Halsell-Union 6
  CMR Energy   Maverick   42-32301454   San Miguel 1st
Halsell Union A 1A
  CMR Energy   Maverick   42-32301499   San Miguel 1st
Halsell Union A 2A
  CMR Energy   Maverick   42-32301500   San Miguel 1st

10

EXHIBIT B
Producing Wells
[NOTE: WI AND NRI NEEDS TO BE ADDED TO THIS EXHIBIT]

                                                  WORKING   NET REVENUE WELL
NAME   OPERATOR   COUNTY   API NO.   RESERVOIR   INTEREST   INTEREST
Comanche 10-91
  CMR Energy   Maverick   42-32332638   CBM Olmos    
Comanche 1-102H
  CMR Energy   Maverick   42-32332726   Austin Chalk    
Comanche 1-12H
  CMR Energy   Maverick   42-32332721   Georgetown    
Comanche 1-19
  CMR Energy   Dimmit   42-12732170   Escondido    
Comanche 11-91
  CMR Energy   Maverick   42-32332641   CBM Olmos    
Comanche 12-91
  CMR Energy   Maverick   42-32332640   CBM Olmos    
Comanche 13-91
  CMR Energy   Maverick   42-32332639   CBM Olmos    
Comanche 1-604H
  CMR Energy   Dimmit, TX   42-12733234   Georgetown    
Comanche 1-613H
  CMR Energy   Maverick   42-32332724   Georgetown    
Comanche 2-19
  CMR Energy   Dimmit   42-12733220   Escondido    
Comanche 2-663
  CMR Energy   Dimmit   42-12733223   Escondido    
Comanche 2-8H
  CMR Energy   Maverick   42-32332715   Georgetown    
Comanche 3-46
  CMR Energy   Dimmit   42-12733222   Escondido    
Comanche 9-91
  CMR Energy   Maverick   42-32332637   CBM Olmos    
Farias 1-108
  CMR Energy   Maverick   42-32332557   San Miguel 1st    
Farias 1-110
  CMR Energy   Maverick   42-32332545   CBM Olmos    
Farias 2-110
  CMR Energy   Maverick   42-32332549   CBM Olmos    
Farias 4-110
  CMR Energy   Maverick   42-32332547   CBM Olmos    
Farias 5-110
  CMR Energy   Maverick   42-32332552   CBM Olmos    
Farias 6-110
  CMR Energy   Maverick   42-32332551   CBM Olmos    
Halsell (40) 140
  CMR Energy   Maverick   42-32331651   San Miguel 1st    
Halsell (40) 340
  CMR Energy   Maverick   42-32331674   San Miguel 1st    
Halsell (40) 440
  CMR Energy   Maverick   42-32331675   San Miguel 1st    
Halsell (40) 540
  CMR Energy   Maverick   42-32331740   San Miguel 1st    
Halsell (40) 740
  CMR Energy   Maverick   42-32331737   San Miguel 1st    
Halsell 110-2
  CMR Energy   Maverick   42-32331716   CBM Olmos    
Halsell 91-6H
  CMR Energy   Maverick   42-32332492   San Miguel 1st    
Halsell 92-01
  CMR Energy   Maverick   42-32331597   CBM Olmos    
Halsell 92-02
  CMR Energy   Maverick   42-32331598   CBM Olmos    
Halsell 92-04
  CMR Energy   Maverick   42-32331889   CBM Olmos    
Halsell 92-05
  CMR Energy   Maverick   42-32331886   CBM Olmos    
Halsell 92-06
  CMR Energy   Maverick   42-32331884   CBM Olmos    
Halsell 92-07
  CMR Energy   Maverick   42-32331888   CBM Olmos    
Halsell 92-08
  CMR Energy   Maverick   42-32331885   CBM Olmos    
Halsell 92-09
  CMR Energy   Maverick   42-32331887   CBM Olmos    
Halsell 99-08
  CMR Energy   Maverick   42-32331693   San Miguel 1st    
Halsell B11
  CMR Energy   Maverick   42-32331622   San Miguel 1st (CBM)    
Halsell B13
  CMR Energy   Maverick   42-32331636   CBM Olmos    

11

                                                  WORKING   NET REVENUE WELL
NAME   OPERATOR   COUNTY   API NO.   RESERVOIR   INTEREST   INTEREST
Halsell B15
  CMR Energy   Maverick   42-32331624   CBM Olmos    
Halsell B8
  CMR Energy   Maverick   42-32331637   CBM Olmos    
Halsell Liberty 1
  CMR Energy   Maverick   42-32331708   San Miguel 1st    
Halsell Liberty 2
  CMR Energy   Maverick   42-32331707   San Miguel 1st    
Halsell Liberty 3
  CMR Energy   Maverick   42-32331704   San Miguel 1st    
Halsell Liberty 4
  CMR Energy   Maverick   42-32331706   San Miguel 1st    
Halsell Liberty 5
  CMR Energy   Maverick   42-32331705   San Miguel 1st    
Halsell Liberty 6
  CMR Energy   Maverick   42-32331709   San Miguel 1st    
Halsell Liberty 8
  CMR Energy   Maverick   42-32331711   San Miguel 1st    
Halsell Ranch 3A
  CMR Energy   Maverick   42-32301498   CBM Olmos    
Halsell Ranch 5-3
  CMR Energy   Maverick   42-32330262   CBM Olmos    
Halsell Ranch 5-4
  CMR Energy   Maverick   42-32330263   CBM Olmos    
Halsell Ranch 5-6
  CMR Energy   Maverick   42-32330265   CBM Olmos    
Halsell Ranch 5A
  CMR Energy   Maverick   42-32301497   CBM Olmos    
Halsell Ranch 6-3
  CMR Energy   Maverick   42-32330270   CBM Olmos    
Halsell Ranch 6-5
  CMR Energy   Maverick   42-32330268   CBM Olmos    
Halsell Ranch 6-6
  CMR Energy   Maverick   42-32330267   CBM Olmos    
Halsell Ranch 91-1
  CMR Energy   Maverick   42-32330272   CBM Olmos    
Halsell-Union 6
  CMR Energy   Maverick   42-32301454   San Miguel 1st    

12

EXHIBIT C
Leasehold Interests
Oil and Gas Lease dated March 8, 2000, from the Ewing Halsell Foundation, as
“Lessor,” to The Exploration Company, as “Lessee,” a Memorandum of which being
recorded in Volume 578, Page 218 of the Official Public Records of Maverick
County, Texas, covering 95,249.89 acres of land, more or less, in Maverick
County, Texas and more particularly described therein.

13

EXHIBIT G
Producing Well Units
[Plats contained in separate PowerPoint file to be attached at closing.]

14